EXHIBIT 10.2
[company_logo.jpg]
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARD AGREEMENT
AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2018 Omnibus
Award Plan, as amended from time to time (the “Plan”), hereby irrevocably grants
you (the “Participant”), on [DATE] (the “Grant Date”), (x) if the Participant’s
home country is the United States, a Restricted Stock Award (the “Restricted
Stock Award”) of forfeitable shares of the Company’s Common Stock, par value
$0.10 per share (“Restricted Stock”) or (y) if the Participant’s home country is
not the United States, a forfeitable Restricted Stock Unit Award (the
“Restricted Unit Award”), in each case, subject to (1) the restrictions, terms
and conditions herein, and (2) any special terms and conditions applicable to
the Participant, as set forth in the appendices attached hereto (the
“Appendices”).
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award provided for
herein to the Participant, on the terms and conditions described in this
Restricted Stock and Restricted Stock Unit Award Agreement (including the
Appendices, the “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.           Terms and Conditions.
(a)          Vesting.  Subject to the other terms and conditions contained in
this Agreement, the Restricted Period shall lapse as follows:
[ ]


in each case, subject to any special terms and conditions applicable to the
Participant, as set forth in Appendix A to this Agreement.  Notwithstanding the
foregoing, the Restricted Period with respect to any unvested shares of
Restricted Stock or any unvested portion of the Restricted Unit Award, as
applicable, shall lapse as of immediately prior to the consummation of a Change
in Control, unless the successor company, or a parent of the successor company,
in the Change in Control agrees to assume, replace, or substitute the unvested
shares of Restricted Stock or the unvested portion of the Restricted Unit Award,
as applicable, granted hereunder (as of the consummation of such Change in
Control) with shares of restricted stock or restricted units, as applicable, on
substantially identical terms, as determined by the Committee.
(b)         Book Entry; Payment.
(i)           Book Entry.  If the Participant’s home country is the United
States, upon the grant of Restricted Stock, the Committee shall cause share(s)
of Common Stock
 
1

--------------------------------------------------------------------------------

to be registered in the name of the Participant and held in book-entry form
subject to the Company’s directions.
(ii)          Payment.  If the Participant’s home country is not the United
States, (x) the Company shall settle as soon as administratively possible after
the applicable vesting date, any vested portion of the Restricted Unit Award by
the payment to the Participant in cash (without interest) of an amount equal to
the Participant’s vested portion of the Restricted Unit Award, subject to
applicable Tax-Related Items (as defined in Appendix B to this Agreement) and
(y) at no time shall the Participant be deemed for any purpose to be the owner
of shares of Common Stock in connection with a Restricted Unit Award and the
Participant shall have no right to dividends or dividend equivalent payments in
respect of the Restricted Unit Award.
(c)         Forfeiture.  Except as otherwise determined by the Committee in its
sole discretion or as set forth in Section 1(a), unvested shares of Restricted
Stock or any unvested portion of Restricted Unit Awards, as applicable, shall be
forfeited without consideration to the Participant upon the Participant’s
termination of employment with the Company or its Affiliates for any reason. 
For Participants whose home country is not the United States, for purposes of
the Restricted Unit Award, the Participant’s employment relationship will be
considered terminated as of the date the Participant is no longer actively
providing services to the Company or one of its Affiliates (regardless of the
reason for such termination and whether or not such termination is later found
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed, or the terms of the Participant’s employment agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by the Company, the Participant’s right to vest in the Restricted Unit Awards
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).
2.           Restrictive Covenant Agreement; Clawback; Incorporation by
Reference.
(a)         Restrictive Covenant Agreement.  If the Participant’s home country
is Australia, Canada, or the United States, this Restricted Stock Award or
Restricted Unit Award, as applicable, is conditioned upon the Participant’s
agreement to this Agreement and the Restrictive Covenant Agreement furnished
herewith and which includes, among other provisions, certain non-competition,
non-solicitation and non-disclosure covenants. If such Participant does not
agree (whether electronically or otherwise) to this Agreement and the
Restrictive Covenant Agreement within ninety (90) days from the date of the
Restricted Stock Award or Restricted Unit Award, as applicable, the Restricted
Stock Award or Restricted Unit Award, as applicable, shall be terminable by the
Company.
(b)         Clawback/Forfeiture.  Notwithstanding anything to the contrary
contained herein, the Restricted Stock or the Restricted Unit Award, as
applicable, may be forfeited without consideration if the Participant, as
determined by the Committee in its sole discretion (i) engages in an activity
that is in conflict with or adverse to the interests of the Company or any
Affiliate, including but not limited to fraud or conduct contributing to any
financial restatements or
 
2

--------------------------------------------------------------------------------

irregularities, or (ii) without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement (including, if applicable, the Restrictive
Covenant Agreement furnished herewith) between the Participant and the Company
or any Affiliate.  If the Participant engages in any activity referred to in the
preceding sentence, the Participant shall, at the sole discretion of the
Committee, (x) if the Participant’s home country is the United States, forfeit
any gain realized in respect of the Restricted Stock (which gain shall be deemed
to be an amount equal to the Fair Market Value, on the applicable vesting date,
of the shares of Common Stock delivered to the Participant), and repay such gain
to the Company or (y) if the Participant’s home country is not the United
States, forfeit the amount paid in respect of the Restricted Unit Award, and
repay such amount to the Company.
(c)         Incorporation by Reference.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
3.           Compliance with Legal Requirements.  The granting and delivery of
the Restricted Stock Award or the Restricted Unit Award, as applicable, and any
other obligations of the Company under this Agreement, shall be subject to all
applicable federal, state, local and foreign laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.
4.           Transferability.  No Restricted Unit Award or share of Restricted
Stock may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant (with respect to Restricted Stock,
until it has vested in accordance with Section (1) other than by will or by the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
5.           Miscellaneous.
(a)         Waiver.  Any right of the Company contained in this Agreement may be
waived in writing by the Committee.  No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages.  No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
(c)          No Right to Employment.  If the Participant’s home country is the
United States, nothing contained in this Agreement shall be construed as giving
the Participant any right to be retained, in any position, as an employee,
consultant, or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its
 
3

--------------------------------------------------------------------------------

Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever.  Although over the course of employment terms and conditions of
employment may change, the at-will term of employment of the Participant will
not change.
(d)        Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant.
(e)         Entire Agreement.  This Agreement, the Plan and, if applicable, the
Restrictive Covenant Agreement contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto; provided, however, that if the Participant’s home country is Australia,
Canada or the United States, the Participant understands that the Participant
may have an existing agreement(s) with the Company, through prior awards,
acquisition of a prior employer or otherwise, that may include the same or
similar covenants as those in the Restrictive Covenant Agreement furnished
herewith, and acknowledges that the Restrictive Covenant Agreement is meant to
supplement any such agreement(s) such that the covenants in the agreements that
provide the Company with the greatest protection enforceable under applicable
law shall control, and that the parties do not intend to create any ambiguity or
conflict through the execution of the Restrictive Covenant Agreement that would
release the Participant from the obligations the Participant has assumed under
the restrictive covenants in any of these agreements.  No change, modification
or waiver of any provision of this Agreement shall be valid unless the same be
in writing and signed by the parties hereto, except for any changes permitted
without consent of the Participant under the Plan.
(f)          Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(g)         Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part of this Agreement.
Participants whose home country is not the United States are subject to the
additional terms and conditions set forth in Appendices B, C and D to this
Agreement, as applicable to the Participant’s country.  Participants whose home
country is not the United States should review Appendices B, C and D to this
Agreement carefully.
By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services’ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan.

 


4

--------------------------------------------------------------------------------

 
AUTOMATIC DATA PROCESSING, INC.
         

 
 

 
 
 
5

--------------------------------------------------------------------------------

APPENDIX A – SUPPLEMENTAL PROVISIONS TO SECTION 1(a)
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix A shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
If the Participant is, as of the date of the consummation of the Change in
Control, a Corporate Officer as appointed by the Board, the following provisions
apply:
Notwithstanding anything to the contrary in Section 1(a), if the Participant’s
employment with the Company or its Affiliates (or any successor thereto) is
terminated within 24 months following a Change in Control either (x) by the
Company or its Affiliates (or any successor thereto) without Cause (as defined
in the Company’s Change in Control Severance Plan for Corporate Officers, as
amended (the “CIC Plan”)) or (y) by the Participant with Good Reason (as defined
in the CIC Plan), the Restricted Period with respect to any unvested shares of
Restricted Stock or any unvested portion of the Restricted Unit Award, as
applicable, shall lapse as of the date of such termination.
In the event of any inconsistency between this Agreement and the terms of the
CIC Plan that would otherwise apply to the Restricted Stock or the Restricted
Unit Award, as applicable, herein granted, the terms of this Agreement shall
control.  For the avoidance of doubt: (1) the terms of Section 1.2 of the CIC
Plan shall not apply to the Restricted Stock or the Restricted Unit Award, as
applicable, granted under this Agreement, and (2) any acceleration of vesting of
the Restricted Stock or the Restricted Unit Award, as applicable, herein granted
shall be deemed to be accelerated under the terms of the CIC Plan for purposes
of Section 1.3 of the CIC Plan.
If the Participant is, as of the date of the consummation of the Change in
Control, a letter graded associate (but not a Corporate Officer as appointed by
the Board), the following provision applies:
Notwithstanding anything to the contrary in Section 1(a), if the Participant’s
employment with the Company or its Affiliates (or any successor thereto) is
terminated within 12 months following a Change in Control by the Company or its
Affiliates (or any successor thereto) without Cause, the Restricted Period with
respect to any unvested shares of Restricted Stock or any unvested portion of
the Restricted Unit Award, as applicable, shall lapse as of the date of such
termination.


A-1

--------------------------------------------------------------------------------

APPENDIX B – SPECIAL PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix B shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
For Participants whose home country is not the United States, this Appendix B
includes special terms and conditions that are in addition to the terms and
conditions set forth in the Agreement:
1.            Compliance with Legal Requirements.
The Participant understands that the Company is under no obligation to seek
approval or clearance from any governmental authority for the grant of the
Restricted Unit Award and/or any payment pursuant to the Restricted Unit Award. 
Further, the Participant agrees that the Company shall have unilateral authority
to amend the Agreement without the Participant’s consent to the extent necessary
to comply with laws applicable to the Restricted Unit Award.
2.            Responsibility for Taxes.
(a)             The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant or deemed by the Company or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Company or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Unit Award,
including, but not limited to, the grant, vesting or settlement of the
Restricted Unit Award; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Unit Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result.  Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)             Prior to any relevant taxable or tax withholding event, the
Participant agrees, if requested by the Company, to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items.  In furtherance and not in limitation of the foregoing, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; or (ii) withholding from the payment to be made to
the Participant upon vesting or settlement, as the Company may
 
B-1

--------------------------------------------------------------------------------

determine, of the Restricted Unit Award.  The Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates.
(c)             The Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to make a payment pursuant to this Agreement if the Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
3.            Nature of the Restricted Unit Award.  In accepting the Restricted
Unit Award, the Participant acknowledges, understands and agrees that:
(a)             the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;
(b)             the grant of the Restricted Unit Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Unit Awards, or benefits in lieu of Restricted Unit Awards,
even if Restricted Unit Awards have been granted in the past;
(c)             all decisions with respect to future Restricted Unit Awards or
other grants, if any, will be at the sole discretion of the Company;
(d)             the Restricted Unit Award and the Participant’s participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or services contract with the Employer, the Company, or any
Affiliate, and shall not interfere with the ability of the Employer to terminate
the Participant’s employment or service relationship (if any);
(e)             unless otherwise agreed with the Company, the Restricted Unit
Award, and the income and value of same, are not granted as consideration for,
or in connection with, the service the Participant may provide as a director of
an Affiliate of the Company;
(f)              the Participant is voluntarily participating in the Plan;
(g)             the Restricted Unit Award and any payment subject to the
Restricted Unit Award, and the income and value of same, are not intended to
replace any pension rights or compensation;
(h)             the Restricted Unit Award and any payment subject to the
Restricted Unit Award, and the income and value of same, are not part of normal
or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments;
(i)              the future value of the underlying shares of Common Stock is
unknown, indeterminable, and cannot be predicted with certainty;
 
B-2

--------------------------------------------------------------------------------

(j)             no claim or entitlement to compensation or damages shall arise
from forfeiture of the Restricted Unit Award resulting from the termination of
the Participant’s employment (for any reason whatsoever, and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and in consideration of the Restricted Unit Award to which
the Participant is otherwise not entitled, the Participant irrevocably agrees
never to institute any claim against the Company, the Employer, or any
Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company, the Employer, and any Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;
(k)             unless otherwise provided in the Plan, in this Agreement, or by
the Company in its discretion, the Restricted Unit Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted
Unit Award or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the Common Stock; and
(l)              neither the Company, the Employer, nor any Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Unit Award or of any amounts due to the Participant pursuant to the
settlement of the Restricted Unit Award.
4.            Miscellaneous.
(a)             No Advice Regarding Grant.  The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan.  The Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
(b)             Language.  If the Participant has received this Agreement or any
other document related to the Restricted Unit Award and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
(c)             Electronic Delivery and Acceptance.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(d)             Foreign Asset/Account Reporting; Exchange Controls.  The
Participant’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect the Participant’s ability
to maintain cash received pursuant to a Restricted Unit Award in a brokerage or
bank account outside the Participant’s country.  The Participant may be
 
B-3

--------------------------------------------------------------------------------

required to report such accounts, assets or transactions to the tax or other
authorities in his or her country.  The Participant also may be required to
remit or repatriate funds received as a result of the Participant’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt.  The Participant acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Participant should consult his or her personal legal advisor for any
details.
(e)             Imposition of Other Requirements.  The Company reserves the
right to impose other requirements on the Participant’s participation in the
Plan, on the Restricted Unit Awards and on any payment received under the Plan,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
 
 

 
B-4

--------------------------------------------------------------------------------

APPENDIX C--DATA PRIVACY PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix C shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
Part 1:
If the Participant works and/or resides in any of Belgium, the Czech Republic,
Denmark, France, Germany, Italy, the Netherlands, Poland, Portugal, Romania,
Slovakia, Spain, Sweden, Switzerland, or the United Kingdom, the following Data
Privacy provision applies:
The Participant is hereby notified of the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in
this Agreement and any other Restricted Unit Award materials by and among, as
applicable, the Employer, the Company and its other Affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
The Company and the Employer hold certain personal information about the
Participant: the Participant’s name, home address, email address, and telephone
number, date of birth, social insurance, passport, or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all Restricted
Unit Awards, or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering, and managing the
Participant’s participation in the Plan.  Providing Data for the purposes listed
above is mandatory and denial thereof will prevent the Participant’s
participation in the Plan.
Data will be transferred to Fidelity Stock Plan Services, which is assisting the
Company with the implementation, administration, and management of the Plan. 
The recipients of the Data will be located in the United States or elsewhere,
and the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country.  The Participant
may request a list with the names and addresses of any recipients of the Data by
contacting his or her local human resources representative.  The Data will be
held only as long as is necessary to implement, administer, and manage the
Participant’s participation in the Plan in accordance with the records retention
schedules.  When the retention period has expired, records containing personal
data will be securely deleted or destroyed, de-identified, or transferred to
archive, in accordance with the applicable records retention schedule.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, or require any necessary amendments to
Data by contacting in writing his or her local human resources representative. 
The Participant may also request the rectification, the removal or the blockage
of his or her personal data if it is incorrect, incomplete or not processed in
accordance with applicable laws and the ADP Workplace Privacy Code.  The
 
C-1

--------------------------------------------------------------------------------

Participant may, at any time, contact his or her local human resources
representative to enforce his or her privacy rights.
A Data Protection Officer for the European Economic Area has been appointed and
can be reached at DataProtectionOfficer.ADPEMEA@adp.com.  You may reach the Data
Protection Officer via mail at the address below.
Data Protection Officer - EMEA
ADP Europe SAS
31 Avenue Jules Quentin
92000 Nanterre
France
Part 2:
If the Participant works and/or resides in a country not listed above in Part 1,
the following Data Privacy provision applies:
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other Restricted Unit Award
materials by and among, as applicable, the Employer, the Company and its other
Affiliates for the exclusive purpose of implementing, administering, and
managing Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address, and telephone number, date of
birth, social insurance, passport, or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Restricted Unit
Awards, or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor (“Data”),
which is necessary for the exclusive purpose of implementing, administering, and
managing the Participant’s participation in the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  The Participant understands that the
recipients of the Data will be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country.  The Participant
understands that he or she may request a list with the names and addresses of
any recipients of the Data by contacting his or her local human resources
representative.  The Participant authorizes the Company, Fidelity Stock Plan
Services, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain, and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any
 
C-2

--------------------------------------------------------------------------------

time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  Further, the Participant understands that
he or she is providing the consents herein on a purely voluntary basis.  If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Restricted Unit Awards or
other equity awards to the Participant or administer or maintain such awards. 
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
 
 
 


C-3

--------------------------------------------------------------------------------

APPENDIX D – SUPPLEMENT FOR AUSTRALIA,
CANADA, FRANCE & POLAND
AUTOMATIC DATA PROCESSING, INC. 2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined in this Appendix D shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
Terms and Conditions
This Appendix D includes special terms and conditions that govern the Restricted
Unit Award granted to the Participant if he or she works and/or resides in one
of the countries listed herein.  Moreover, if the Participant relocates to one
of the countries included in this Appendix D, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.  These terms and conditions are
in addition to or, if so indicated, in replacement of the terms and conditions
set forth in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the Company shall, in
its sole discretion, determine to what extent the special terms and conditions
included herein will apply to the Participant.
Notifications
This Appendix D also includes information of which the Participant should be
aware with respect to the Participant’s participation in the Plan.  The
information is based on the laws in effect in the countries listed below as of
the Grant Date.  Such laws are often complex and change frequently.  As a
result, the information contained in this Appendix D may be out of date at the
time the Restricted Unit Awards vest.
In addition, this supplement is general in nature and does not discuss all of
the various laws, rules and regulations that may apply.  It may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is strongly advised to seek appropriate professional advice if he or she has any
questions about his or her specific situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the information
contained herein may not be applicable in the same manner.
 
D-1

--------------------------------------------------------------------------------

AUSTRALIA
Terms and Conditions
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The privacy policy of Automatic Data Processing Limited ABN 70 003 924 945
contains information about how the Participant can access and seek correction of
the Participant’s personal information, and how to make a complaint about a
breach of applicable privacy laws.
CANADA
Terms and Conditions
Termination of Employment.
This provision replaces Section 1(c) of the Agreement:
Except as otherwise determined by the Committee in its sole discretion or as set
forth in Section 1(a), unvested Restricted Unit Awards shall be forfeited
without consideration to the Participant upon the Participant’s termination of
employment with the Company or its Affiliates for any reason.  For purposes of
the Restricted Unit Award, the Participant’s termination date shall occur
(regardless of the reason for such termination, and whether or not found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed, or the terms of the Participant’s employment agreement,
if any), except as otherwise required by applicable legislation, effective as of
the date that is the earlier of: (i) the termination of the Participant’s
employment relationship; (ii) the date the Participant receives written notice
of termination; or (iii) the date the Participant is no longer actively employed
regardless of any notice period or period of pay in lieu of such notice mandated
under applicable laws (including, but not limited to statutory law, regulatory
law and/or common law).
The following provisions will apply if the Participant is a resident of Quebec:
Language Consent.
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir expressément souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés, directement ou indirectement
à la présente convention, soient rédigés en langue anglaise.
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
 
D-2

--------------------------------------------------------------------------------

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors. 
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant’s file.
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is a Canadian resident, the Participant is required to report
his or her foreign specified property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the Participant’s specified foreign property
exceeds CAD100,000 at any time in the year.  Foreign specified property includes
payments received under the Plan and may include rights to receive such payment
(e.g., the Restricted Unit Award).  Thus, Restricted Unit Awards must be
reported – generally at a nil cost – if the CAD100,000 cost threshold is
exceeded because other foreign specified property is held by the Participant. 
The Form T1135 generally must be filed by April 30 of the following year.  The
Participant should consult his or her personal tax advisor to ensure compliance
with applicable reporting obligations.
FRANCE
Terms and Conditions
Type of Grant.
The Participant understands that the Restricted Unit Award is not intended to be
French tax-qualified.
Language Acknowledgement.
En acceptant la convention [”Agreement”], vous confirmez ainsi avoir lu et
compris les documents relatifs á cette attribution (le Plan et ce Contrat
d’Attribution) qui vous ont été communiqués en langue anglaise.
By accepting the Agreement, the Participant confirms having read and understood
the documents relating to this grant (the Plan and the Agreement) which were
provided in English.
POLAND
Terms and Conditions
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The Employer shall mean ADP Polska Sp.  z o.o.
 
 
D-3


--------------------------------------------------------------------------------

 